Exhibit 10.3
AMENDMENT NO. 2 TO
LOAN AND SECURITY AGREEMENT AND WAIVER
This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND WAIVER, dated as of
August 2, 2011, but effective as of June 30, 2011 (this “Amendment No. 2”), is
by and among Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England), in its capacity as agent pursuant to
the Loan Agreement defined below (in such capacity, “Agent”), the parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Viasystems Technologies Corp., L.L.C., a Delaware limited liability
company (“Technologies”), Viasystems Corporation, an Oregon corporation formerly
known as Merix Corporation (“Merix” and, together with Technologies, each
individually a “Borrower” and collectively, “Borrowers”), Viasystems, Inc., a
Delaware corporation (“Parent”), Viasystems International, Inc., a Delaware
corporation (“International”) and Merix Asia, Inc., an Oregon corporation
(“Asia” and together with Parent and International, each individually a
“Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated February 16, 2010, by and
among Agent, Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to
Loan and Security Agreement, dated as of March 24, 2010 (as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, the “Loan Agreement”) and all other agreements, documents and
instruments referred to therein or at any time executed or delivered in
connection therewith or related thereto, including, without limitation, this
Amendment No. 2 (all of the foregoing, including the Loan Agreement, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);
WHEREAS, Events of Default have occurred and are continuing under the Loan
Agreement as a result of the Borrowers’ failure to comply with Section 9.17(b)
of the Loan Agreement for each of the twelve-month periods ending May 31, 2011
and June 30, 2011 (collectively, the “Subject Default”), and Borrowers and
Guarantors have requested that Agent and Lenders waive, and Agent and Lenders
have agreed to waive, the Subject Default as of June 30, 2011 (the “Waiver
Effective Date”), subject to the terms and conditions set forth herein;
WHEREAS, Borrowers and Guarantors have also requested that Agent and Lenders
agree to make certain amendments to the Loan Agreement, and Agent and Lenders
are willing to make such amendments, subject to the terms and conditions set
forth herein; and
WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
intend to evidence such waiver and amendments;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:
1. Definitions.
(a) Additional Definition. As used herein or in the Financing Agreements,
(i) the term “Amendment No. 2” shall mean Amendment No. 2 to Loan and Security
Agreement and Waiver, dated as of June 30, 2011, by and among Borrowers,
Guarantors, Agent and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
(ii) the term “Amendment No. 2 Effective Date” shall mean the first date on
which the conditions precedent set forth in Section 7 hereof are satisfied, and
in each case the Loan Agreement and the other Financing Agreements shall be
deemed and are hereby amended to include, in addition and not in limitation,
such definitions.
(b) New Definitions.
(i) The definition of “Applicable Margin” in Section 1.10 of the Loan Agreement
is hereby amended by deleting the table included therein in its entirety and
replacing it with the following:

                                              Applicable                
Applicable     Margin for             “Monthly Average   Margin for Prime    
Eurodollar Rate     Applicable L/C       Excess Availability   Rate Loans    
Loans     Rate  
Tier 1
  $40,000,000     .75 %     2.25 %     2.25 %
 
  or greater                        
Tier 2
  Less than     1.00 %     2.50 %     2.50 %
 
  $40,000,000 and                        
 
  greater than or equal                        
 
  to $20,000,000                        
Tier 3
  Less than     1.25 %     2.75 %     2.75 %”
 
  $20,000,000                        

(ii) The definition of “Borrowing Base” in Section 1.18(a)(ii) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
“(ii) the lesser of (A) eighty-five percent (85%) of Eligible Accounts in
respect of which the account debtor is an Approved Foreign Account Debtor, or
(B) $15,000,000, plus”

 

2



--------------------------------------------------------------------------------



 



(iii) The definition of “Fixed Charge Adjusted EBITDA” in Section 1.64 of the
Loan Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
“1.64 ‘Fixed Charge Adjusted EBITDA’ shall mean, as to any Person, with respect
to any period, an amount equal to: (a) the Consolidated Net Income of such
Person for such period, plus (b) depreciation, amortization and other non-cash
charges (including, but not limited to, imputed interest, deferred compensation,
amortization of deferred financing costs, stock compensation expense, and
compensation for the grant of options for the purchase of shares), in each case
for such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), all in accordance with GAAP, plus (c) Interest Expense
for such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (d) the Provision for Taxes for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (e) non-recurring restructuring and impairment charges (including, without
limitation, severance charges, plant closure expenses, goodwill impairment and
asset impairment) and non-recurring fees, costs and expenses incurred during
such period in each case in connection with the Merger and non-recurring fees,
costs and expenses incurred during such period in connection with registration
statements filed by Parent or any of its Subsidiaries with the Securities
Exchange Commission, but in each case only to the extent such charges, fees,
costs and expenses (i) were deducted in the computation of Consolidated Net
Income of such Person and (ii) are incurred prior to September 1, 2010, plus
(f) non-recurring restructuring and impairment charges (including, without
limitation, severance charges, plant closure expenses, good will impairment and
asset impairment) and non-recurring fees, costs and expenses incurred during
such period in each case in connection with the Merger and other subsequent
merger and acquisition activity and non-recurring fees, costs and expenses
incurred during such period in connection with registration statements filed by
Parent or any of its Subsidiaries with the Securities Exchange Commission, but
in each case only to the extent such charges, fees, costs and expenses (i) were
deducted in the computation of Consolidated Net Income of such Person, (ii) are
incurred on or after September 1, 2010, (iii) do not exceed $25,000,000 in the
aggregate during any period of twelve consecutive months; provided, that, no
more than $7,500,000 of such $25,000,000 may be charges, fees, costs and
expenses not incurred in connection with the closure or relocation of the
facilities in Juarez, Mexico or Huizhou, China, and (iv) do not exceed
$50,000,000 in the aggregate during the term of this Agreement; provided, that,
no more than $17,000,000 of such $50,000,000 may be for charges, fees, costs and
expenses not incurred in connection with the closure or relocation of the
facilities in Juarez, Mexico or Huizhou, China, plus or minus (g) (to the extent
deducted or added in the computation of Consolidated Net Income of such Person),
the aggregate amount of net losses or gains under GAAP, without duplication,
arising from (i) the exchange or conversion of U.S. Dollars into another
currency or another currency into U.S. Dollars excluding losses arising from the
settlement of any Hedge Agreement, (ii) the sale of any personal or real
property which, in accordance with GAAP, is included in “property, plant or
equipment”, (iii) franchise and other tax items and (iv) other items which are
not, in accordance with GAAP, included in “operating income”; provided, that,
(A) the aggregate amount of any such net losses or gains arising from the items
described in subclauses (i), (ii) and (iii) of this clause (g) do not exceed
$3,000,000 in the aggregate during any period of twelve consecutive months, and
(B) the aggregate amount of any such net losses or gains arising from the items
described in subclause (iv) of this clause (g) do not exceed $1,000,000 in the
aggregate during any period of twelve consecutive months.”

 

3



--------------------------------------------------------------------------------



 



(c) Interpretation. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 2.
2. Loans. (a) Section 2.1(b)(ii) of the Loan Agreement is hereby amended by
deleting “$7,500,000” and replacing it with “$15,000,000”.
(b) Section 2.1(c)(ii) of the Loan Agreement is hereby amended by deleting
“$7,500,000” and replacing it with “$15,000,000”.
3. Capital Expenditures. Section 9.17(b) of the Loan Agreement is hereby amended
by deleting such Section in its entirety and replacing it with the following:
“(b) Capital Expenditures. If Parent and its Subsidiaries make Capital
Expenditures in an amount in excess of $55,000,000 during any period of twelve
consecutive months ending after the Amendment No. 2 Effective Date (each such
period being referred to as a “CapEx Test Period”), then an Event of Default
shall occur if Excess Availability shall be less than $20,000,000 for five
(5) consecutive Business Days at any time during the 365 day period immediately
following the last day of such CapEx Test Period.”
4. Notices. Section 13.3 of the Loan Agreement is hereby amended by deleting in
its entirety the reference to the notice information for “Weil, Gotshal & Manges
LLP” contained therein and replacing it with the following:

         
 
  “with a copy to (which shall not constitute notice):   Jones Day
2727 North Harwood Street
 
      Dallas, Texas 75201
 
      Attention: Scott Cohen
 
      Telephone No.: (214) 969-5060
 
      Telecopy No.: (214) 969-5100”

5. Waiver. Effective as of the Waiver Effective Date (but subject to the
satisfaction of the conditions precedent in Section 7 hereof), Agent and Lenders
hereby waive the Subject Default; provided, however, that the waiver provided
herein (a) is limited to the extent specifically set forth above, no Defaults or
Events of Default (other than the Subject Default) occurring, arising or
existing prior to, on or after the Waiver Effective Date shall be waived hereby
and (b) shall not constitute, and shall not be deemed to constitute, a waiver of
future compliance by Borrowers or Guarantors with any other term, covenant or
provision of the Loan Agreement or any other Financing Agreement.

 

4



--------------------------------------------------------------------------------



 



6. Representations, Warranties and Covenants. Each Borrower and Guarantor,
jointly and severally, represents and warrants to Agent and Lenders as follows,
which representations and warranties are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of which are a continuing
condition of the making or providing of any Loans to Borrowers:
(a) this Amendment No. 2 and each other agreement (if any) to be executed and
delivered by each Borrower and Guarantor in connection herewith (together with
this Amendment No. 2, the “Amendment Documents”) has been duly authorized,
executed and delivered by all necessary action of each Borrower and Guarantor,
and is in full force and effect, and the agreements and obligations of each
Borrower and Guarantor contained herein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against Borrowers and
Guarantors in accordance with their terms, except as expressly modified or
waived hereby and as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought;
(b) no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by any Borrower or Guarantor of this Amendment No. 2;
(c) other than the Subject Default, on the date hereof, no Default or Event of
Default exists or has occurred and is continuing;
(d) the execution, delivery and performance of this Amendment No. 2 and the
other Amendment Documents (i) is within each Borrower’s and Guarantor’s limited
liability company or corporate powers and (ii) are not in contravention of law
or the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property is bound; and
(e) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.
7. Conditions Precedent. The waiver and amendments contained herein shall only
be effective upon the satisfaction of each of the following conditions precedent
in a manner satisfactory to Agent:
(a) Agent shall have received counterparts of this Amendment No. 2, duly
authorized, executed and delivered by Borrowers, Guarantors and Lenders; and
(b) other than the Subject Default, no Default or Event of Default shall exist
or have occurred and be continuing.

 

5



--------------------------------------------------------------------------------



 



8. General.
(a) Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent any conflict exists between the terms of this Amendment No. 2 and the
other Financing Agreements, the terms of this Amendment No. 2 shall control.
(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
(c) Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 2 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 2 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, ANY AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 2
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(d) Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
(e) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.
(f) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 2.
(g) Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

6



--------------------------------------------------------------------------------



 



(h) Counterparts, etc. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 2.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the date first
above written.

              BORROWERS
 
            VIASYSTEMS CORPORATION, formerly known as Merix Corporation
 
       
 
  By:   /s/ Christopher Isaak
 
       
 
  Title:   V.P., Corp. Controller and Chief Acctg. Officer
 
            VIASYSTEMS TECHNOLOGIES CORP., L.L.C.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   S.V.P., and CFO
 
            GUARANTORS
 
            VIASYSTEMS, INC.
 
       
 
  By:   /s/ Christopher Isaak
 
       
 
  Title:   V.P., Corp. Controller and Chief Acctg. Officer
 
            VIASYSTEMS INTERNATIONAL, INC.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   S.V.P., and CFO
 
            MERIX ASIA, INC.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Vice President

 





--------------------------------------------------------------------------------



 



              AGENT
 
            WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England), as Agent
 
       
 
  By:   /s/ Barry Felker
 
       
 
  Title:   Vice President
 
            LENDERS
 
            WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England)
 
       
 
  By:   /s/ Barry Felker
 
       
 
  Title:   Vice President

 

